DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement was filed 11/30/2020, 12/22/2020 and 02/23/2022.

A preliminary amendment was filed on 07/20/2021.

Specification
The abstract of the disclosure is objected to because it is not commensurate with the claimed invention.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-32, 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2004/094162 A1 (Noyes et al).
Noyes et al teach a medical device and method of using it comprising a biocompatible, biodegradable filler material comprising a radio opaque material and an active agent. The filler material may be a polysaccharide such as hyaluronic acid. (see claims 21, 31, 32, [0042]). The method introduces the filler between a first tissue location and a second tissue location, and administering a dose of radioactivity to at least the first or second tissue location (claim 17). In claim 18, the first location is the rectum, and the second tissue location is the prostate gland. Therapeutic agents may also be included at claims 22 and 23. At [0021} and [0025] , it is disclosed that the injection of the filler into a space between the two tissue sites reduces the amount of radiation by the tissue on the other side of the filler from the one being treated by radiation. The filler therefore provides a fiducial marker between the treatment site and the second tissue site. Noyes uses the Denovillier’s space as such a fiducial marker between the rectum and prostate [0021]. The volume of filler is between about 10 to about 50 cubic centimeters [0011], and -1000 cc at [0045]. The type of radio therapy is set out at [0018] and [0021]. In [0064], 50% Conray (sodium iotalamate) is added to the bladder. Conray is an iodinated contrast Therefore the limitations of claims 18, 27 and 29. Further, Conray is viewed by X-Ray. The claims are anticipated by Noyes et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/094162 A1 (Noyes et al).
The teachings of Noyes et al are cited above. Noyes does not set out a Houndsfield number for its treatment. However, because Noyes et al set a volume range within the claimed range, using an iodinated visual agent within the same concentration range, to the same treatment are separated by the polysaccharide filler,  those of ordinary skill would expect a Houndfield number above 50, and similar therapeutic results given the teachings of Noyes et al. Those of ordinary skill would ave a reasonable expectation of a similar Hounsfield number. As such, the instant method limitation would have been obvious to one of ordinary skill in the art at the time of filing, given the teachings of Noyes et al.


Conclusion
No claims ae allowed.

					Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/               Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz